Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000825
                                                     12-DEC-2012
                                                     09:09 AM


                        SCPW-12-0000825

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         HAWAI#I STATE TEACHERS ASSOCIATION, Petitioner,

                              vs.

       HAWAI#I LABOR RELATIONS BOARD; JAMES B. NICHOLSON,
       Chairperson of the Hawai#i Labor Relations Board;
          and ROCK B. LEY, Member of the Hawai#i Labor
                   Relations Board (2012-017),

                              and

   NEIL ABERCROMBIE, Governor of the State of Hawai#i; KALBERT
 YOUNG, Director of the Department of Budget and Finance of the
 State of Hawai#i; NEIL DIETZ, Chief Negotiator of the Office of
Collective Bargaining of the State of Hawai#i; KATHRYN MATAYOSHI,
  Superintendent of the Department of Education of the State of
Hawai#i; DONALD G. HORNER, Chairperson of the Board of Education
 of the State of Hawai#i; JAMES D. WILLIAMS, Member of the Board
              of Education of the State of Hawai#i,

                              and

          UNIVERSITY OF HAWAI#I PROFESSIONAL ASSEMBLY
                          Respondents.


                       ORIGINAL PROCEEDING
                      (CASE NO. CE-05-781)

                              ORDER
 (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ., and
     Circuit Judge Chang, in place of McKenna, J., recused)

         On September 28, 2012, petitioner Hawai#i State
Teachers Association (“HSTA”) filed a petition for a writ of

mandamus seeking an order directing the Hawai#i Labor Relations

Board (“HLRB”) to issue an order or decision on its prohibited

practice complaint and motion for interlocutory relief in Case

No. CE-05-781.

          On October 19, 2012, this court (1) denied without

prejudice petitioner’s request for a decision on the prohibited

practice complaint, and (2) ordered the HLRB and the other

respondents to answer the petition with respect to petitioner’s

request for a decision on the motion for interlocutory relief.

          The HLRB and the other respondents timely answered.

Upon consideration of the petition for a writ of mandamus, the

answers to the petition, the respective supporting documents, and

the record, it appears that there is no rule or statute that

delineates a specific time within which the HLRB must resolve the

pending motion for interlocutory relief.   Nevertheless, the HLRB

has indicated that in exercising its discretion to manage its

cases, it has “determined that it would be more efficient to

direct its efforts to issue a final decision on the merits, which

includes a discussion of the [m]otion for [i]nterlocutory

[r]elief.”   In light of the HLRB’s determination to consolidate

its ruling on the motion for interlocutory relief with

disposition of the merits of the prohibited practice complaint,

the HLRB is subject to the promptness requirement set forth in


                                 2
HRS § 377-9(d) (Supp. 2011) with respect to the motion for

interlocutory relief.   See HRS § 377-9(d) (“After the final

hearing, the board shall promptly make and file an order or

decision, incorporating findings of fact upon all the issues

involved in the controversy and the determination of the rights

of the parties.”); see also HRS § 89-5(i)(10) (Supp. 2011) (the

HLRB is required to “[e]xecute . . . its responsibilities in a

timely manner”).   Accordingly,

          IT IS HEREBY ORDERED that as to the HSTA’s request for

a decision on its motion for interlocutory relief, the petition

for a writ of mandamus is denied without prejudice.

          DATED: Honolulu, Hawai#i, December 12, 2012.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Richard W. Pollack

                                  /s/ Gary W.B. Chang




                                    3